EXHIBIT [LETTERHEAD OF CLIFFORD CHANCE US LLP] Cogdell Spencer Inc. 4401 Barclay Downs Drive Suite 300 Charlotte, North Carolina 28209-4670 Cogdell Spencer Inc. 4401 Barclay Downs Drive Suite 300 Charlotte, North Carolina 28209-4670 March 22, Re: Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to Cogdell Spencer Inc., a Maryland corporation (the “Company”), in connection with a registration statement on Form S-3 (File No. 333-163113) (the “Registration Statement”), filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement relates to possible offerings from time to time by the Company of one or more series of: (1) common stock, par value $0.01 per share, of the Company (“Common Stock”); (2) preferred stock, par value $0.01 per share, of the Company (“Preferred Stock”); (3) depositary shares representing fractional shares of Preferred Stock of the Company (“Depositary Shares”); (4) warrants entitling the holders to purchase Common Stock, Preferred Stock or Depositary Shares (“Warrants”); and (5) rights to purchase shares of Common Stock (“Rights,” and together with the Common Stock, Preferred Stock, Depositary Shares and Warrants, the “Securities”). The Registration Statement provides that the Securities may be offered separately, together or as units with other securities registered under the Registration Statement, in amounts, at prices and on terms to be set forth in one or more prospectus supplements to the prospectus contained in the Registration Statement. Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the Registration Statement. In rendering the opinions expressed below, we have examined originals or copies, certified or otherwise identified to our satisfaction, of the Registration Statement and certain resolutions of the Board of Directors of the Company, certified by an officer of the Company on the date hereof as being complete, accurate and in effect, authorizing the filing of the Registration Statement and other related matters. We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such other documents, corporate, trust and partnership records, certificates and letters of public officials and other instruments as we have deemed necessary or appropriate for the purposes of rendering the opinions set forth below. In examining all such documents, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all documents submitted to us, and the conformity with the respective originals of all documents submitted to us as certified, telecopied, photostatic or reproduced copies. As to facts upon which this opinion is based, we have relied, as to all matters of fact, upon certificates and written statements of officers, directors and employees of, and accountants for, the Company. Based on, and subject to, the foregoing, the qualifications and assumptions set forth herein and such examination of law as we have deemed necessary, we are of the opinion that: 1.
